DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-339598A in view of Chatani et al. [US 2015/0235753.]
JP 2004-339598A discloses (for example, Fig. 1, 2 and paragraphs [0015] to [0027], etc.) a mixed powder (13,23) in which a metal magnetic material (soft magnetic metal powder 12,22) and an insulating material (plate powder 11,21 having high electric resistance) are pressed in one direction, and the metal magnetic material is a metal magnetic material. A flat shape having a short axis and a long axis, and the thickness of the metal magnetic material in the longitudinal direction (the lateral direction) of the insulating material wherein a mixed powder is described as a mixture powder which is smaller than the thickness in the short axis direction (the vertical direction) (the plate-like powder is surely interposed in the vertical direction, while the plate-like powder is not present in the lateral direction, or is substantially thin, as described in the paragraph [0021,0025], etc.).

Chatani et al. discloses an inductor using a molded body [50] having at least one magnetic flat powder [51], wherein the magnetic flat power including an insulating layer [52] covered entirely the magnetic powder [figure 2.]
It would have been obvious at the time the invention was made to include insulating material layer in JP 2004-339598A, as suggested by Chitana et al., for the purpose of providing insulation between magnetic particles.
Regarding claim 2, Chitani et al. further discloses the magnetic powder having an average particle size D50 of 55 micrometer and an average maximum thickness of 3 micrometer, each magnetic powder having an insulating layer [52] formed thereon.
The specific thickness of the insulating layer would have been an obvious design consideration for the purpose of enhancing insulating characteristics.
Claims 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013201375A in view of JP 2004-339598A and Chitana et al.
Regarding claims 7-12 and 16-20, JP 2013201375A discloses a coil component [10, figures 1-8] comprising:
- a magnetic body [12], wherein the magnetic body include a first flat-shaped magnetic powder, a second magnetic powder [32] and resin [30]; 
- an internal coil [19, 18A, 18B] disposed inside the magnetic body, wherein the magnetic body further includes first and second parts surrounding the internal coil [figure 7], wherein the internal coil formed of an edgewise wound coil; and
- external electrodes [14A, 14B] disposed on the magnetic body and connected to the internal coil, wherein at least part of the external electrodes located on an end surface, in the axis direction of the internal coil

JP 2004-339598A in view of Chitana et al. discloses a flat-shaped magnetic powder [see above.]  JP 2004-339598A in view of Chitana et al. further discloses the magnetic body formed of a plurality of layers.
It would have been obvious at the time the invention was made to use the magnetic powder of JP 2004-339598A in view of Chitana et al. in JP 2013201375A for the purpose of facilitating and improving insulation.
Regarding claim 3-6 and 13-15, JP 2013201375A discloses different magnetic powder particles, as claimed [see abstract.]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.